Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of preliminary amendment dated 6/18/21 is acknowledged.
Claims 1-10 are pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/ is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim recites the term “substantially biodegradable”, which is indefinite because Applicants have not provided the definition of the term “substantially”, without which it is unclear what the meets and bounds of “substantially biodegradable” are. It is unclear as to the amount of biodegradability of the implant that enables 
drug delivery and reduce the formation of blood clot, as claimed. Correction and clarification is requested.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10993906. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant and the copending claims are directed to an implantable drug delivery device, wherein both sets of claims comprise a matrix made of biodegradable drug materials, one of the materials being anticoagulant drug material which has a varied concentration in the matrix, the therapeutic drug material being in amount higher than the anticoagulant. Both sets of claims recite more than one therapeutic material in addition to the anticoagulant, the implant being coated with a coating. Both sets of claims recite that the clotting formation is less within, near or on the matrix. While the patented claims recite a total therapeutic dosage amount of first drug in the matrix, instant claims recite a total therapeutic dosage amount as that claimed in the instant. However, the first dosage does not exclude the dosage amount to be the total amount. Both sets of claims provide the same anticlotting effect. Both sets of claims recite that the clotting formation is less within, near or on the matrix.  Hence, the claims of instant claims are not obvious over the patented claims. 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-21 of U.S. Patent No. 10806696. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant and the copending claims are directed to an implantable drug delivery device, wherein both sets of claims comprise a matrix made of biodegradable drug materials, one of the materials being anticoagulant drug material which has a varied concentration in the matrix, the therapeutic drug material being in amount higher than the anticoagulant. Both sets of claims recite more than one therapeutic material in addition to the anticoagulant, the implant being coated with a coating. Both sets of claims recite that the clotting formation is less within, near or on the matrix. Both the patented claims recite the same drug delivery device as that of the instant claimed, and while the patented claims recite a total therapeutic dosage amount of first drug in the matrix, instant claims recite a total therapeutic dosage amount as that claimed in the instant. However, the first dosage does not exclude the dosage amount to be the total amount. Both sets of claims provide the same anticlotting effect. Both sets of claims recite that the clotting formation is less within, near or on the matrix.  Hence, the claims of instant claims are not obvious over the patented claims. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611